DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1, is indefinite to a person having ordinary skill in the art because of its use of the phrase “a table top which is movable.” Given this phrasing, a person having ordinary skill in the art would not be able to understand what is being claimed in light of the disclosure included. This is because the word “movable” can be construed to mean that the “table top” is configured in such a way that the “table top” can either or both, move or not move. For this reason it is suggested that this phrase be amended to say “a table top which is [configured to move].” Please note, that for the purposes of this examination, the phrasing of claim 1 which states that there is “a table top which is movable” will be construed to mean that there is “a table top which is [configured to move].”
Claim 7, is indefinite to a person having ordinary skill in the art because of its use of the phrase “a table top which is movable.” Given this phrasing, a person having ordinary skill in the art would not be able to understand what is being claimed in light of the disclosure included. [configured to move].” Please note, that for the purposes of this examination, the phrasing of claim 7 which states that there is “a table top which is movable” will be construed to mean that there is “a table top which is [configured to move].”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2015/0289829 A1). 
Please note Para. 0086 of Yamada which says that the “configuration of the medical imaging diagnosis apparatus 1 according to the third embodiment is the same as in the first embodiment.” Given this clarification, details discussed in the "First Embodiment" section of Yamada will be included in the following discussion of the "Third Embodiment" provided by Yamada.
Regarding claim 1, Yamada discloses a medical image diagnosis apparatus comprising (See Yamada: Paras. 0022 (providing for "a medical imaging diagnosis apparatus") and 0086-0109 (providing for a "Third Embodiment," particularly Para. 0086 clarifying that the "configuration of the medical imaging diagnosis apparatus 1 according to the third embodiment is the same as in the first embodiment")): a bed configured to support a table top (See Yamada: Para. 0022 (providing that the "medical imaging diagnosis apparatus includes a top-plate, [and] a bed … [and that the] … bed supports the top-plate"); Fig. 2 (showing Ref. Chars. 10 representing the "bed" and 11 representing the "top-plate")) which is movable in a shorter-side direction of the table top (See Yamada: Para. 0026 (providing that "the top-plate 11 is movable in three orthogonal axes" including "a minor axis of the top-plate 11")); a first medical image diagnosis device (See Yamada: Para. 0025 (providing that "the medical imaging diagnosis apparatus includes … a first gantry 13 (hereinafter referred to as "CT gantry 13")")) having a first bore (See Yamada: Para. 0045 (providing that "the CT gantry 13 includes a substantially cylindrical hollow portion 131"); Fig. 2 (showing Ref. Chars. 13 representing the "CT gantry" and 131 representing its "substantially cylindrical hollow portion")) and that is adjacent to the bed (See Yamada: Para. 0045 (providing that Fig. 2 shows a "positional relationship … of the medical imaging diagnosis apparatus"); Fig. 2 (showing Ref. Chars. 10 representing the "bed" and 13 representing its "CT gantry" in an adjacent orientation to one another)); a second medical image diagnosis device (See Yamada: Para. 0025 (providing that "the medical imaging diagnosis apparatus includes … a second gantry 14 (hereinafter referred to as "PET gantry 14")")) having a second bore (See Yamada: Para. 0045 (providing that "PET gantry 14 includes a substantially cylindrical hollow portion 141"); Fig. 2 (showing Ref. Chars. 14 representing the "PET gantry" and 141 representing its "substantially cylindrical hollow portion")) and that is adjacent to the first medical image diagnosis device (See Yamada: Para. 0045 (providing that Fig. 2 shows a "positional relationship … of the medical imaging diagnosis apparatus"); Fig. 2 (showing Ref. Chars. 13 representing its "CT gantry" and 14 representing the "PET gantry" in an adjacent orientation to one another)), the first bore and the second bore being continuing with each other (See Yamada: Para. 0045 (clarifying that "CT gantry 13 and PET gantry 14 are disposed such that the center line of the hollow portion 131 and the center line of the hollow portion 141 substantially agree"); Fig. 2 (showing the alignment of Ref. Chars. 13 representing the "CT gantry" with 131 representing its "substantially cylindrical hollow portion" and 14 representing the "PET gantry" with 141 representing its "substantially cylindrical hollow portion")); and processing circuitry (See Yamada: Para. 0025 (providing that the "medical imaging diagnosis apparatus 1 includes … a moving unit 12 ... a storage unit 17 ... a controller 19 … [and] a calculator 21")) configured to control a position of the table top (See Yamada: Para. 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12")) with respect to the shorter-side direction (See Yamada: Paras. 0046 (clarifying that "the moving unit 12 includes ... a top-plate driver 123 ... and a top-plate moving mechanism 124") and 0026 (providing that "the top-plate 11 is movable in three orthogonal axes" including "a minor axis of the top-plate 11")) based on an amount of position gap between the first bore and the second bore (See Yamada: Paras. 0103-0107 (clarifying in Para. 0107 that, "the first deviation (the deviation amount between the center positions of the apparatuses) can be specified based on the PET center position and CT center position," in Paras. 0103, 0104 that a "Third Deviation Amount [is] ... Based on the first deviation amount," and in Para. 106 that in, "accordance with the third deviation amount, the top-plate 11 is relatively moved by the moving unit 12")).
(See above discussion), wherein the processing circuitry (See Yamada: Para. 0025 (providing that the "medical imaging diagnosis apparatus 1 includes … a moving unit 12 ... a storage unit 17 ... a controller 19 … [and] a calculator 21")) control the position of the table top (See Yamada: Para. 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12")) with respect to the shorter-side direction (See Yamada: Paras. 0046 (clarifying that "the moving unit 12 includes ... a top-plate driver 123 ... and a top-plate moving mechanism 124") and 0026 (providing that "the top-plate 11 is movable in three orthogonal axes" including "a minor axis of the top-plate 11")), at a timing of transition to a scan performed (See Yamada: Paras. 0087-0096 (outlining "an example of an imaging procedure … with use of the medical imaging diagnosis apparatus 1"); Fig. 11) using one of the first medical image diagnosis device (See Yamada: Para. 0091 (stating that "CT imaging is executed")) or the second medical image diagnosis device, after performing a scan (See Yamada: Paras. 0092-0093 (clarifying that "Movement of the Top-Plate 11 to the Position for PET Imaging [occurs after] ... the CT imaging is completed")) using remaining one of first medical image diagnosis device or the second medical image diagnosis device (See Yamada: Para. 0095 (providing that after positioning "PET imaging is executed")).
	Regarding claim 3, Yamada discloses the apparatus according to claim 1 (See above discussion), wherein the processing circuitry (See Yamada: Para. 0025 (providing that the "medical imaging diagnosis apparatus 1 includes … a moving unit 12 ... a storage unit 17 ... a controller 19 … [and] a calculator 21")) control a position of the table top (See Yamada: Para. 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12")) with respect to a longitudinal direction (See Yamada: Paras. 0046 (clarifying that "the moving unit 12 includes ... a top-plate driver 123 ... and a top-plate moving mechanism 124") and 0026 (providing that "the top-plate 11 is movable in three orthogonal axes" including "a major axis of the top-plate 11")).
	Regarding claim 4, Yamada discloses the apparatus according to claim 1 (See above discussion), wherein the processing circuitry (See Yamada: Para. 0025 (providing that the "medical imaging diagnosis apparatus 1 includes … a moving unit 12 ... a storage unit 17 ... a controller 19 … [and] a calculator 21")) control a position of the table top (See Yamada: Para. 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12")) with respect to a direction perpendicular to a floor on which the bed is placed (See Yamada: Paras. 0046 (clarifying that "the moving unit 12 includes ... a top-plate driver 123 ... and a top-plate moving mechanism 124") and 0026 (providing that "the top-plate 11 is movable in three orthogonal axes" including "an orthogonal axis which is perpendicular to the minor axis and major axis")).
	Regarding claim 5, Yamada discloses the apparatus according to claim 1 (See above discussion), wherein a combination of the first medical image diagnosis device with the second medical image diagnosis device is a combination of an X-ray CT apparatus (See Yamada: Para. 0025 (providing that "the medical imaging diagnosis apparatus includes … a first gantry 13 (hereinafter referred to as "CT gantry 13")")) or an MRI apparatus with a PET apparatus (See Yamada: Para. 0025 (providing that "the medical imaging diagnosis apparatus includes … a second gantry 14 (hereinafter referred to as "PET gantry 14")")) or a SPECT apparatus.
(See above discussion), wherein the processing circuitry (See Yamada: Para. 0025 (providing that the "medical imaging diagnosis apparatus 1 includes … a moving unit 12 ... a storage unit 17 ... a controller 19 … [and] a calculator 21")) move the table top by performing control to move the bed, control to move the table top (See Yamada: Para. 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12")), or a combination of the control to move the bed and the control to move the table top.
	Regarding claim 7, Yamada discloses a method of controlling a medical image diagnosis apparatus (See Yamada: Paras. 0022 (providing for "a medical imaging diagnosis apparatus") and 0086-0109 (providing for a "Third Embodiment," particularly Para. 0086 clarifying that the "configuration of the medical imaging diagnosis apparatus 1 according to the third embodiment is the same as in the first embodiment"); Fig. 11 (providing, as described in Para. 0087 "a flowchart illustrating an example of an imaging procedure of a subject with use of the medical imaging diagnosis apparatus")), the apparatus comprising (See Yamada: Para. 0022 (providing for "a medical imaging diagnosis apparatus")): a bed configured to support a table top (See Yamada: Para. 0022 (providing that the "medical imaging diagnosis apparatus includes a top-plate, [and] a bed [and that the] bed supports the top-plate"); Fig. 2 (showing Ref. Chars. 10 representing the "bed" and 11 representing the "top-plate")) which is movable in a shorter-side direction of the table top (See Yamada: Para. 0026 (providing that "the top-plate 11 is movable in three orthogonal axes" including "a minor axis of the top-plate 11")); a first medical image diagnosis device (See Yamada: Para. 0025 (providing that "the medical imaging diagnosis apparatus includes … a first gantry 13 (hereinafter referred to as "CT gantry 13")")) having a first bore (See Yamada: Para. 0045 (providing that "the CT gantry 13 includes a substantially cylindrical hollow portion 131"); Fig. 2 (showing Ref. Chars. 13 representing the "CT gantry" and 131 representing its "substantially cylindrical hollow portion")) and that is adjacent to the bed (See Yamada: Para. 0045 (providing that Fig. 2 shows a "positional relationship … of the medical imaging diagnosis apparatus"); Fig. 2 (showing Ref. Chars. 10 representing the "bed" and 13 representing its "CT gantry" in an adjacent orientation to one another)); and a second medical image diagnosis device (See Yamada: Para. 0025 (providing that "the medical imaging diagnosis apparatus includes … a second gantry 14 (hereinafter referred to as "PET gantry 14")")) having a second bore (See Yamada: Para. 0045 (providing that "PET gantry 14 includes a substantially cylindrical hollow portion 141"); Fig. 2 (showing Ref. Chars. 14 representing the "PET gantry" and 141 representing its "substantially cylindrical hollow portion")) and that is adjacent to the first medical image diagnosis device (See Yamada: Para. 0045 (providing that Fig. 2 shows a "positional relationship … of the medical imaging diagnosis apparatus"); Fig. 2 (showing Ref. Chars. 13 representing its "CT gantry" and 14 representing the "PET gantry" in an adjacent orientation to one another)), the first bore and the second bore being continuing with each other (See Yamada: Para. 0045 (clarifying that "CT gantry 13 and PET gantry 14 are disposed such that the center line of the hollow portion 131 and the center line of the hollow portion 141 substantially agree"); Fig. 2 (showing the alignment of Ref. Chars. 13 representing the "CT gantry" with 131 representing its "substantially cylindrical hollow portion" and 14 representing the "PET gantry" with 141 representing its "substantially cylindrical hollow portion")); the method comprising controlling a position of the table top (See Yamada: Paras. 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12") and 0092, 0093 (describing the "Movement of the Top-Plate 11 to the Position for PET Imaging")) with respect to the shorter-side direction (See Yamada: Paras. 0046 (clarifying that "the moving unit 12 includes ... a top-plate driver 123 ... and a top-plate moving mechanism 124"), 0026 (providing that "the top-plate 11 is movable in three orthogonal axes" including "a minor axis of the top-plate 11"), 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12 into the hollow portion 131 of the CT gantry 13"), and 0093 (providing that "the top-plate 11 is moved by the moving unit 12, relative to the PET center position")), based on an amount of position gap between the first bore and the second bore (See Yamada: Paras. 0103-0107 (clarifying in Para. 0107 that, "the first deviation (the deviation amount between the center positions of the apparatuses) can be specified based on the PET center position and CT center position," in Paras. 0103, 0104 that a "Third Deviation Amount [is] ... Based on the first deviation amount," and in Para. 106 that in, "accordance with the third deviation amount, the top-plate 11 is relatively moved by the moving unit 12")).
	Regarding claim 8, Yamada discloses the method according to claim 7 (See above discussion), comprising controlling the position of the table top (See Yamada: Paras. 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12") and 0092, 0093 (describing the "Movement of the Top-Plate 11 to the Position for PET Imaging")) with respect to the shorter-side direction (See Yamada: Paras. 0046 (clarifying that "the moving unit 12 includes ... a top-plate driver 123 ... and a top-plate moving mechanism 124"), 0026 (providing that "the top-plate 11 is movable in three orthogonal axes" including "a minor axis of the top-plate 11"), 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12 into the hollow portion 131 of the CT gantry 13"), and 0093 (providing that "the top-plate 11 is moved by the moving unit 12, relative to the PET center position")), at a timing of transition to a scan performed (See Yamada: Paras. 0087-0096 (outlining "an example of an imaging procedure … with use of the medical imaging diagnosis apparatus 1"); Fig. 11) using one of the first medical image diagnosis device (See Yamada: Para. 0091 (stating that "CT imaging is executed")) or the second medical image diagnosis device, after performing a scan (See Yamada: Paras. 0092-0093 (clarifying that "Movement of the Top-Plate 11 to the Position for PET Imaging [occurs after] ... the CT imaging is completed")) using remaining one of the first medical image diagnosis device or the second medical image diagnosis device (See Yamada: Para. 0095 (providing that after positioning "PET imaging is executed")).
	Regarding claim 9, Yamada discloses the method according to claim 7 (See above discussion), comprising controlling a position of the table top (See Yamada: Paras. 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12") and 0092, 0093 (describing the "Movement of the Top-Plate 11 to the Position for PET Imaging")) with respect to a longitudinal direction (See Yamada: Paras. 0046 (clarifying that "the moving unit 12 includes ... a top-plate driver 123 ... and a top-plate moving mechanism 124"), 0026 (providing that "the top-plate 11 is movable in three orthogonal axes" including "a major axis of the top-plate 11"), 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12 into the hollow portion 131 of the CT gantry 13"), and 0093 (providing that "the top-plate 11 is moved by the moving unit 12, relative to the PET center position")).
	Regarding claim 10, Yamada discloses the method according to claim 7 (See above discussion), comprising controlling a position of the table top (See Yamada: Paras. 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12") and 0092, 0093 (describing the "Movement of the Top-Plate 11 to the Position for PET Imaging")) with respect to a direction perpendicular to a floor on which the bed is placed (See Yamada: Paras. 0046 (clarifying that "the moving unit 12 includes ... a top-plate driver 123 ... and a top-plate moving mechanism 124"), 0026 (providing that "the top-plate 11 is movable in three orthogonal axes" including "an orthogonal axis which is perpendicular to the minor axis and major axis"), 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12 into the hollow portion 131 of the CT gantry 13"), and 0093 (providing that "the top-plate 11 is moved by the moving unit 12, relative to the PET center position")).
	Regarding claim 11, Yamada discloses the method according to claim 7 (See above discussion), wherein a combination of the first medical image diagnosis device with the second medical image diagnosis device is a combination of an X-ray CT apparatus (See Yamada: Para. 0025 (providing that "the medical imaging diagnosis apparatus includes … a first gantry 13 (hereinafter referred to as "CT gantry 13")")) or an MRI apparatus with a PET apparatus (See Yamada: Para. 0025 (providing that "the medical imaging diagnosis apparatus includes … a second gantry 14 (hereinafter referred to as "PET gantry 14")")) or a SPECT apparatus.
	Regarding claim 12, Yamada discloses the method according to claim 7 (See above discussion), wherein the controlling the position of the table top moves the table top by performing control to move the bed, control to move the table top (See Yamada: Paras. 0091 (stating that "in accordance with control by the controller 19, the top-plate 11 is moved by the moving unit 12 into the hollow portion 131 of the CT gantry 13") and 0093 (providing that "the top-plate 11 is moved by the moving unit 12, relative to the PET center position")), or a combination of the control to move the bed and the control to move the table top.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793